Judgment, *100Supreme Court, New York County (Dorothy Cropper, J., at hearing; Edwin Torres, J., at plea and sentence), rendered March 18, 1998, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant has failed to preserve for appellate review his contention that his first statement to the police should have been suppressed because it was not preceded by Miranda warnings (see, People v Jacquin, 71 NY2d 825), and we decline to review it in the interest of justice. Were we to review such claim, we would find that Miranda warnings were not required since defendant was not in custody when the officer asked him the single question of why he was in the building and since the limited questioning did not constitute interrogation, “but rather an opportunity for defendant to clarify the situation” (People v Weston, 234 AD2d 90, lv denied 89 NY2d 989; see also, People v Huffman, 41 NY2d 29; People v Fong, 233 AD2d 115, lv denied 89 NY2d 942). Because defendant knowingly and voluntarily waived his Miranda rights immediately after his arrest, his subsequent statements were also admissible. Concur — Nardelli, J. P., Williams, Wallach, Rubin and Friedman, JJ.